Case 5:18-cv-00066-MFU-JCH Document 709-8 Filed 08/01/21 Page 1 of 4 Pageid#:
                                 18485




                 EXHIBIT H
Case 5:18-cv-00066-MFU-JCH Document 709-8 Filed 08/01/21 Page 2 of 4 Pageid#:
                                 18486
Case 5:18-cv-00066-MFU-JCH Document 709-8 Filed 08/01/21 Page 3 of 4 Pageid#:
                                 18487
Case 5:18-cv-00066-MFU-JCH Document 709-8 Filed 08/01/21 Page 4 of 4 Pageid#:
                                 18488
